Broyles, C. J.
The evidence authorized the verdict, and none of the special grounds of the motion for a new trial shows cause for a reversal of the judgment overruling the motion.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.

In subdivisions of ground 1 of the amendment to the motion for a new trial, beginning, “that the verdict is contrary to evidence and without evidence to support it,” for reasons stated, there is a summary of testimony of the sheriff, with objections to parts of it as being nonexpert opinion and mere conclusions. It was further contended that the verdict, and the sentence, which fixed a term of from one to three years in the penitentiary, were excessive and “out of proportion to the crime charged,” and “contrary to every principle of Democratic government and to the principles of justice and equity.” In the brief of counsel for the plaintiff in error it is stated that “the amended motion is an attempted elaboration of the original motion for new trial, . . . together with several minor assignments on rulings of the court, . . . now insisted upon for the reason that the admission of the’ testimony objected to was highly prejudicial to the rights of the defendant;” but there is no further reference to these rulings.
Gilbert C. Robinson, for plaintiff in error.
Jule Felton, solicitor-general, contra.